     Case 3:20-cv-02099-E Document 8 Filed 10/21/20            Page 1 of 5 PageID 33



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

CORNELL JONES,                                §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §         Civil Action No. 3:20-CV-02099-E
                                              §
LOVEBOND COMMUNITY OUTREACH LLC               §
and DARRYL MASON,                             §
                                              §
              Defendants.                     §

                                  STATUS REPORT ORDER

        (Joint Status Report Due Three (3) Weeks from the Date of this Order)

       In accordance with Federal Rules of Civil Procedure 16(b) and 26(f), the Court enters

this Order to promote early settlement of this action and facilitate entry of the scheduling

order. Early meaningful discussions are critical to effective case management and to the just

resolution of disputes. With that in mind, the Court directs the parties to carefully review

this Order and strongly emphasizes the importance of strictly complying with its directives.

Perfunctory meetings and generic or vague status reports are not acceptable and will prompt

the Court to order an additional meeting and report. Accordingly, pursuant to Rule 26(f) of

the Federal Rules of Civil Procedure, lead counsel are directed to meet and confer for the

purpose of submitting a Joint Status Report as follows:

                                  I. Meeting Requirements

       Lead counsel for each party must meet to confer regarding the matters specified in

Rule 26(f) and by this Order no later than seven calendar days before the Joint Status Report

due date set forth above. It is unacceptable to submit a proposal in which counsel recite that


                                                                                            1
    Case 3:20-cv-02099-E Document 8 Filed 10/21/20              Page 2 of 5 PageID 34



they were unable to meet. The Rule 26(f) conference may be conducted in person, by video

conference, telephonically, or in another form of communication that will accomplish the

conference requirement.

                           II. Joint Status Report Requirements

       The Report shall be FILED no later than three weeks after issuance of this Order and

shall address in separate paragraphs each of the following matters:

       1. A brief statement of the nature of the case, including the contentions of the parties;

       2. Any challenge to jurisdiction or venue, including any procedural defects in

          removal if this case was removed;

       3. Any pending motions;

       4. Any matters that require a conference with the Court;

       5. Likelihood that other parties will be joined or the pleadings amended;

       6. A statement that counsel have read the Dondi opinion, 121 F.R.D. 284 (N. D. Tex.

          1988) (en banc) and the District’s Civil Justice Expense and Delay Reduction Plan

          (http://www.txnd.uscourts.gov/sites/default/files/documents/cjedrp.pdf);

       7. (a) An estimate of the time needed for discovery, with reasons, (b) a specification

          of the subjects on which discovery may be needed, and (c) whether discovery

          should be conducted in phases or be limited to or focused upon issues;

       8. Any issues related to disclosure or discovery of electronically stored information,

          including the form or forms (e.g., TIF, PDF, or native; with or without metadata;

          searchable or not) in which it should be produced;

       9. Any issues relating to claims of privilege or of protection as trial-preparation

          material, including whether the parties agree on a procedure to assert such claims

                                                                                              2
Case 3:20-cv-02099-E Document 8 Filed 10/21/20             Page 3 of 5 PageID 35



     after production (if the parties have any related agreement, they should submit a

     proposed joint order to the Court reflecting the agreement);

  10. What changes, if any, should be made in the limitations on discovery imposed

     under the Federal Rules of Civil Procedure or by local rules, and what other

     limitations should be imposed;

  11. Any other orders that should be entered by the Court under Rule 26(c) or Rule

     16(b) and (c);

  12. Proposed deadlines with specific dates that limit the time to (a) join other parties

     and amend the pleadings; (b) file motions, including summary judgment and other

     dispositive motions; (c) complete discovery; and (d) designate expert witnesses,

     make the expert disclosures required by Rule 26(a)(2), and file expert reports;

  13. A proposed trial date agreed to by the parties, estimated length of trial, and

     whether a jury has been demanded (The proposed trial date should be within

     fifteen months of the case being filed unless the parties demonstrate it is not

     feasible to try the case within that time. The Court operates a three-week docket

     beginning the first Tuesday of each month. Therefore, the parties should propose

     a trial date that corresponds with the first Tuesday of the agreed-upon month.);

  14. Whether the parties will consent to trial (jury or non-jury) before a United States

     Magistrate Judge per 28 U.S.C. § 636(c);

  15. Progress made toward settlement, and the present status of settlement

     negotiations (This must be a detailed report. Do not submit a generic recitation

     that settlement was discussed but was unsuccessful.);



                                                                                        3
    Case 3:20-cv-02099-E Document 8 Filed 10/21/20               Page 4 of 5 PageID 36



       16. Whether mediation has taken place, and, if not, what form of alternative dispute

           resolution (e.g., mediation, arbitration) would be most appropriate for resolving

           this case and when it would be most effective; and

       17. Any other matters relevant to the status and disposition of this case.

Once a scheduling order is issued, an extension for the trial date will not be granted

absent extraordinary circumstances and the parties may not agree to extend ANY date

in the scheduling order without approval of the Court.

       Any difference between counsel as to the status of any of the above matters must be

set forth in the Report. Failure to timely submit the Report may result in the imposition of

sanctions, including dismissal without further notice. See FED. R. CIV. P. 16(f).

                            III. Joint Responsibility for Report

       Pursuant to Rule 26(f), the lead attorneys of record and all unrepresented parties that

have appeared in the case are jointly responsible for (1) arranging and being present at the

meeting (or for otherwise conferring if exempt from the requirement of a face-to-face

meeting applicable only to pro se litigants.); (2) attempting in good faith to agree on a

scheduling proposal; and (3) submitting the Report to the Court no later than the due date

set forth above. The Report must be signed by the lead attorney for each side or by any

unrepresented parties. If any attorney or unrepresented party responsible for participating

in the meeting and signing the Report fails to do so, the other attorney(s) or unrepresented

party or parties must submit the Report and identify the noncompliant attorney(s) or

unrepresented party or parties. The Court will determine what disciplinary action or

sanctions should be imposed as a result of the noncompliance.



                                                                                            4
    Case 3:20-cv-02099-E Document 8 Filed 10/21/20              Page 5 of 5 PageID 37



                      IV. Mandatory Initial Disclosure Requirement

        The disclosures required by Rule 26(a)(1) must be made within thirty (30) days of

the date of this Order, EXCEPT as to those cases exempted under Rule 26(a)(1)(B). See FED.

R. CIV. P. 26(a)(1). The parties may not, absent Court permission, agree or stipulate to opt

out of the initial disclosure requirement. See FED. R. CIV. P. 26(a)(1) advisory committee’s

note to 2000 amendments.

                       V. Electronic Case Management and Notice

        All licensed attorneys are required to comply with Local Rules 5.1(e)-(f) and 83.13.

Pro se litigants (non-prisoner) must register for electronic transmission (e-mail) notice of

orders and judgments within thirty (30) days of the date this Order is signed. Information

about    electronic   noticing   can   be   obtained    from    the    Court’s    website   at:

http://www.txnd.uscourts.gov/ecf-registration.

        All questions regarding this Order or any scheduling matters should be directed to

the Court at: brown_orders@txnd.uscourts.gov.

        SO ORDERED; signed October 21, 2020.



                                                  ______________________________________
                                                  ADA BROWN
                                                  UNITED STATES DISTRICT JUDGE




                                                                                             5
